Case: 13-31247      Document: 00512903916         Page: 1    Date Filed: 01/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 13-31247                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
ANTHONY JAMES CALAIS,                                                    January 15, 2015
                                                                           Lyle W. Cayce
              Plaintiff - Appellant                                             Clerk

v.

RONALD J. THERIOT, In his capacity as Sheriff of St. Martin Parish;
HEATH JOHN BABINEAUX, Major; BROOKS BENOIT, Deputy; WADE
DEVILLIER, Deputy; BRAD LEBLANC, Deputy; WALTER LEE, Major;
TODD NOEL, Sergeant; CHARLES SCOTT, Sergeant, also known as Chuck
Scott; ROBERT THIBODEAUX, Detective,

              Defendants - Appellees




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                  6:12-cv-2172


Before KING, DAVIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Anthony James Calais (“Calais”), appearing pro se,
brings several constitutional claims under 42 U.S.C. § 1983 and several state
law claims against Defendants-Appellees. Calais alleges that Defendants



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-31247      Document: 00512903916        Page: 2    Date Filed: 01/15/2015



                                    No. 13-31247
caused him to be falsely arrested, illegally imprisoned, and subjected to
excessive force “in direct retribution for [his] earlier attempts to seek an
investigation of his daughter’s brutal rape at the hands of [Defendant-
Appellee] Deputy Devillier.” 1
      Defendants asserted the defense of qualified immunity and moved for
summary judgment on all of Calais’s claims. Defendants attached to their
motion a statement of undisputed facts, affidavits, and other evidence
indicating that they had arrested Calais pursuant to probable cause without
using excessive force. Calais did not file a responsive affidavit or make any
other timely response to Defendants’ summary judgment motion.
      The district court held a hearing on the motion, which Calais attended.
The court asked Calais whether he “ha[d] any facts or evidence to show why
[the court] should not grant the summary judgment [motion].” Calais failed to
provide any substantive response, and the court granted Defendants’ motion
as unopposed. Calais now appeals.
      “We review a grant of summary judgment de novo, applying the same
standard as the district court.” 2 Although “‘[a] motion for summary judgment
cannot be granted simply because there is no opposition,’ . . . a court may grant
an unopposed summary judgment motion if the undisputed facts show that the
movant is entitled to judgment as a matter of law.” 3
      Because Calais did not respond to the summary judgment motion, and
because Defendants’ unopposed summary judgment evidence was sufficient to




      1  We express no view as to the truth or falsity of Calais’s rape allegations.
      2 Day v. Wells Fargo Bank Nat’l Ass’n, 768 F.3d 435, 435 (5th Cir. 2014) (quoting
Haverda v. Hays Cnty., 723 F.3d 586, 591 (5th Cir. 2013)).
       3 Id. (quoting Hibernia Nat’l Bank v. Administracion Cent. Sociedad Anonima, 776
F.2d 1277, 1279 (5th Cir. 1985)).
                                           2
        Case: 13-31247     Document: 00512903916          Page: 3     Date Filed: 01/15/2015



                                        No. 13-31247
refute all of Calais’s claims, we affirm the district court’s grant of summary
judgment in Defendants’ favor. 4
         We will not consider evidence that Calais filed after the district court
had already granted Defendants’ summary judgment motion. 5 In any event,
this filing does not contain an affidavit from Calais or any other competent
summary judgment evidence that would create a genuine issue of material
fact.
         After reviewing the record, we also reject Calais’s argument that the
district court should have sanctioned Defendants’ counsel pursuant to Federal
Rule of Civil Procedure 11(c).
         AFFIRMED.




         See FED. R. CIV. P. 56(e) (“If a party . . . fails to properly address another party’s
         4

assertion of fact as required by Rule 56(c), the court may . . . consider the fact undisputed for
the purposes of the motion [and] grant summary judgment if the motion and supporting
materials – including the facts considered undisputed – show that the movant is entitled to
it.”).
       5 See Day, 768 F.3d at 436 (citations omitted) (“Since this court’s inquiry is limited to

the summary judgment record before the trial court, we will not consider the newly submitted
evidence.”).
                                               3